NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: BRENT EVAN WEBSTER,                       No. 20-35905
______________________________
                                                 D.C. No. 3:20-mc-00903
BRENT EVAN WEBSTER,

                Petitioner-Appellant.            MEMORANDUM*

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Brent Evan Webster appeals pro se from the district court’s order imposing a

prefiling review restriction on Webster’s filings. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      In his opening brief, Webster fails to address how the district court erred by

imposing the prefiling review restriction on frivolous or repetitive filings. As a

result, Webster has waived his challenge to the district court’s order. See Smith v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d

971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant,

and a bare assertion does not preserve a claim . . . .”).

      We do not consider matters raised for the first time on appeal. See Mano-Y

& M, Ltd. v. Field (In re Mortg. Store, Inc.), 773 F.3d 990, 998 (9th Cir. 2014);

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                  20-35905